Citation Nr: 0509640	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  01-09 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury.

2.  Entitlement to service connection for residuals of a 
right knee injury.  



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from May 1977 to 
May 1980.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board attempted to develop the case in October 2002, 
issuing a development request for a VA medical examination.  
The appellant was informed of this development in a January 
2003 letter.  This action was undertaken pursuant to 
regulations then in effect. See, e.g., 38 C.F.R. § 19.9 
(2004).  In May 2003, however, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9 (a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV).  Accordingly, the development was 
undertaken by Board remand in May 2003.  The case now returns 
to the Board.  


FINDINGS OF FACT

1.  There is no cognizable evidence of residuals of an in-
service right hand injury.

2.  There is no cognizable evidence of residuals of an in-
service right knee injury.


CONCLUSIONS OF LAW

1.  Residuals of a right hand injury were not incurred in 
active military duty.  38 U.S.C.A. §§ 1131, 5103A, 5107  
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2004).

2.  Residuals of a right knee injury were not incurred in 
active military duty.  38 U.S.C.A. §§ 1131, 5103A, 5107  
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA 
fulfilled these requirements by issuance of VCAA letters in 
March 2001 and July 2003.  Those development letters 
appropriately notified the veteran what VA would do and what 
the appellant must do in furtherance of his claims.  The July 
2003 letter informed him with specificity what would be 
required for his claims for service connection to be granted.  
The letters explicitly asked for the veteran to submit 
pertinent evidence he had that would further his claims, 
including in particular any evidence of current residuals of 
his in-service right hand and right knee injuries, and any 
medical evidence linking such current residuals to those 
injuries.  The veteran submitted his own personal affidavit 
statements by other lay persons to the effect that he had 
ongoing difficulties with his right hand and right knee.  By 
April 2000 and August 2001 rating actions, as well as by the 
above-noted development letters and a November 2001 statement 
of the case and a February 2005 supplemental statement of the 
case (erroneously styled as a statement of the case), the 
veteran was informed that submitted evidence would not 
suffice to support his claim, since it included no medical 
evidence either of current disability or of a link to 
service. 

The RO endeavored to obtain records of treatment post 
service, and to give the veteran a VA examination.  The 
veteran in March 2000 submitted a copy of one page of notes 
of treatment at a Virginia correctional facility, but these 
treatment notes did not address any disability of the right 
hand or right knee.  In the March 2001 and July 2003 
development letters, the veteran was asked to inform of post-
service treatment, to provide authorization to release 
records of treatment, and to submit evidence he may have in 
support of his claim.  In May 2001 the veteran did submit an 
authorization to release treatment records, informing that he 
had received treatment at a Virginia correctional facility 
(the same one noted above).  In August 2003 the RO sent the 
Virginia correctional facility a request for records of 
treatment from June 1984 to the present, as specified by the 
veteran, providing the facility with a copy of the veteran's 
authorization to release those records.  The RO also then 
sent the veteran a letter informing him that a request to 
that institution had been made, and informing him that it was 
ultimately his responsibility to see that VA receive evidence 
supportive of his claims.  In May 2004 the RO sent a second 
request to the Virginia correctional facility, informing that 
no reply had been received to the August 2003 initial 
request.  The RO then also sent the veteran a letter 
informing him that VA had not yet received a reply from the 
correctional facility, that the RO was making a second 
request to that institution for treatment records, and that 
it was still ultimately his responsibility to see that VA 
receive evidence to support his claim.  The subsequent 
supplemental statement of the case in February 2005 (styled 
as a statement of the case) informed the veteran that no 
records from that facility were included in the evidentiary 
record other than the records already submitted by the 
veteran.  

VA scheduled a VA examination for the veteran in January 
2003, but the veteran failed to report.  VA rescheduled 
another examination in February 2003, but the veteran replied 
in a January 2003 letter that he would be unable to attend 
the February examination because he was incarcerated.  He 
then requested that VA arrange with the Virginia correctional 
facility where he was incarcerated for his transportation 
from that facility for a VA examination.  The claims folder 
contains electronic mail correspondence between the RO and 
the Automated Medical Information Exchange (AMIE) 
coordinator, informing that attempts had been made, without 
success, to arrange for the veteran's transportation for a VA 
examination.  A December 2004 examination was the most recent 
cancelled examination.  Regarding that examination, a record 
informs that the appropriate contact person at the Virginia 
correctional facility was contacted in November 2004, and 
that contact person informed that the veteran could not be 
transported for an examination.  That contact person further 
informed that she would call back VA to address arrangements 
for an examination at the correctional facility.  However, 
she did not call back.  

The Board remand in May 2003 requested that the RO obtain 
post-service medical records from the Virginia correctional 
facility, and that the veteran be afforded a VA examination.  
The RO attempted to fulfill those requests, but was 
unsuccessful, as discussed above.  Development requested in 
that remand has been completed to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran in July 2003 requested a copy of his claims 
folder.  The RO sent him a copy in September 2003.  

The veteran's service medical records have been obtained and 
associated with the claims folder.  There is no indication 
that the veteran received any treatment post service other 
than that reported at the Virginia correctional facility, and 
records from that facility other than that submitted by the 
veteran have not been forthcoming despite VA requests.  
Attempts to have the veteran examined in furtherance of his 
claim have failed, as noted above.  There is no indication 
that there are other avenues for development of the 
evidentiary record, or that additional efforts to obtain 
evidence or examination will be productive.  The veteran has 
been informed of all this development and of his ultimate 
responsibility to see that VA receives evidence supportive of 
his claim.  While the Board notes that the veteran is 
necessarily constrained in the assistance he may provide in 
furtherance of his claim by his incarceration, VA is equally 
constrained by the limitations imposed by that incarceration 
and by the level of cooperation of the incarcerating Virginia 
correctional facility.  The Board notes in this regard that 
while the VA does have a duty to assist the veteran in the 
development of a claim, that duty is not limitless.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  In view of the foregoing, the 
action taken by the RO complies with all of the requirements 
of law, thereby allowing the Board to consider the issue on 
appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred in April 2000, prior to promulgation of 
the VCAA.  Id.  The RO nonetheless issued the first VCAA 
letter in March 2001, and readjudicated the claims in an 
August 2001 rating action.  Thus, adjudication was undertaken 
following appropriate notice.  Nonetheless, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) remain applicable, 
including provisions pertaining to when notice is issued.  In 
this instance, however, the Board finds that the veteran was 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claim, any 
incapacity to remedy deficiencies due to incarceration 
notwithstanding.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection Claims 

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1131 (West 2002).  
With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2004).

In several submitted statements, the veteran alleges that 
while serving in the Navy he suffered a fall while on deck 
plates aboard ship, falling through one of them and catching 
himself on an angle iron with his hands, thereby injuring his 
right wrist and right knee.  He alleges that residuals of 
those injuries have persisted to the present time.  

Service medical records show that the veteran received 
treatment twice over two days in April 1978 for trauma to the 
right hand.  He then reported that a deck plate gave way 
while he was walking, and he grabbed the floor to stop his 
fall.  The treating medical practitioner noted a slight 
discoloration over the hand with tenderness to palpation, but 
without edema.  Range of motion was poor.  X-rays were within 
normal limits, and acute trauma was assessed.  The veteran 
was initially treated with ice.  Upon his return for 
treatment the second day, some swelling and loss of motion 
was noted.  Prescribed treatment included heat and finger 
exercises.  

The veteran received three additional treatments for his 
right hand, all in May 1978 and within a month of the 
original injury.  At the first May treatment, there was no 
obvious edema or hematoma, though there was some pain on 
flexion of the fifth digit with associated reduced range of 
motion.  The examiner assessed a contusion affecting the 
tendons, and prescribed exercises and hot soaks.  

At the second May 1978 treatment, there was slight edema of 
the hypothenar eminence and a slight reduction of strength of 
the intrinsic muscles of the hand, though without 
neurological deficits.  At the third May treatment, almost a 
month following the injury, the veteran complained of 
persistent hand pain.  Upon examination, there was pain over 
the extensor tendons of the fourth and fifth metacarpals on 
extension of the fingers.  X-rays were within normal limits.  
The treating medical practitioner assessed a tendon strain, 
and prescribed medication and ten days of light duty.  There 
are no subsequent service medical records of treatment for a 
right hand injury or its residuals.

Treatment for pain in the right knee over the prior three 
weeks is recorded in an October 1978 service medical entry.  
Upon treatment examination there was no edema, and no other 
positive signs of disability.  The knee demonstrated good 
range of motion, and X-rays were within normal limits.  The 
treating practitioner assessed tendonitis, prescribed 
medication, heat, and an Ace wrap, and a return to sick call 
as needed.  The veteran made a further sick call visit for 
his knee the following day, complaining of some continued 
discomfort in the knee.  He was prescribed six days of light 
duty.   There are no subsequent service medical records of 
treatment for a right knee injury or its residuals.

The report of the veteran's May 1980 examination for 
separation from service notes that the veteran's extremities 
were normal.  It makes no mention of a right hand or right 
knee injury or any residuals.  

As discussed in the VCAA portion of this decision, there are 
no records of treatment for the veteran's right knee or right 
hand post service, with no such records received despite 
repeated requests to both the veteran and to the Virginia 
correctional institution to which the veteran referred the VA 
to obtain records of treatment.  Also as noted, an 
examination to address the nature and etiology of the claimed 
residuals could not be obtained.  

The veteran submitted his own statements addressing current 
residuals, and statements of other laypersons to the effect 
that the veteran had ongoing difficulties with his right knee 
and right hand.  However, lay persons are not competent to 
offer medical opinions; where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The veteran also submitted a single page of medical records 
from the Virginia correctional facility where he has been or 
is still incarcerated.  However, this record of treatments in 
1998 and 1999 contains no reference to any disability of the 
right hand or right knee, and hence is not relevant to his 
claims.  

In the absence of any medical evidence of chronic residuals 
of injury to the right hand or right knee, in the absence of 
evidence of a current disability of the right hand or right 
knee, in the absence of any medical evidence of a causal link 
between service and any post-service disability of the right 
hand or right knee, and in the absence of any medical 
evidence showing continuity of symptoms from service to the 
present time, the preponderance of the evidence is against 
the veteran's contentions that he has current right knee or 
right hand residuals of inservice injuries.  Hence, the 
preponderance of the evidence is against the claims, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a right hand injury is 
denied.  

Service connection for residuals of a right knee injury is 
denied.  

	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


